Citation Nr: 1606218	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-27 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left long finger disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for traumatic brain injury (TBI).

10.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and T.C.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2006, April 2009, June 2009, April 2011, and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The January 2006 rating decision, inter alia, denied reopening of the claims of entitlement to service connection for bilateral hearing loss, a back disability, a left long finger disability and headaches.  

The April 2009 rating decision granted service connection for PTSD and assigned a 50 percent rating, effective December 16, 2008, the date the Veteran filed his claim for service connection.  In an April 2012 rating decision, the RO increased the rating for PTSD from 50 percent to 70 percent, effective from the original date of claim, December 16, 2008.  

The June 2009 rating decision denied service connection for disabilities of the right and left ankles.  The June 2009 rating decision also denied service connection for bilateral hearing loss and a back disability.  

The April 2011 rating decision granted service connection for pseudofolliculitis barbae, assigning a 30 percent rating, effective August 21, 2009.  However, in its April 2012 rating decision, the RO found clear and unmistakable error in the April 2011 rating decision, and reduced the Veteran's evaluation to10 percent effective August 21, 2009.  

The June 2011 rating decision denied service connection for TBI, reopened and denied the claim for service connection for a left long finger disability and reopened and denied the claim for service connection for headaches.

After the April 2012 supplemental statement of the case was issued, the Veteran submitted additional evidence, to include argument and an April 2013 private vocational assessment, along with a waiver of first consideration of this evidence by the RO.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2014).

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in April 2013.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for a back disability, a left long finger disability, headaches, a right ankle disability, a left ankle disability, and TBI; entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae; entitlement to an evaluation in excess of 70 percent for PTSD; as well as entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be conducted in order to fulfill the its prior Remand instructions with respect to these claims.  

With respect to the issues of entitlement to service connection for a back disability and right and left ankle disabilities, the Board remanded these issues for additional development in January 2014.  The Board's January 2014 Remand noted the May 2009 VA examination report's acknowledgment that the Veteran's service treatment records revealed January 1983 complaints of low back pain which were diagnosed as lumbar muscle sprain.  The Veteran was treated with Parafon tablet at that time and was put on light profile.  The low back pain continued and he was seen again for chronic low back pain.  Following discharge, the Veteran continued to have problems with his back but was able to put up with it until about 2001 when he started to be seen through VA.  The diagnosis at the May 2009 VA examination was chronic lumbosacral strain.  The May 2009 VA examination report further acknowledged that the Veteran's service treatment records revealed bruises of the left heel and contusion of the feet and heels in September 1982; he was seen for pain over the plantar aspect of the heels and soreness over the right ankle.  It was noted that the Veteran had been thrown off his jeep during an explosion in Beirut, Lebanon.  The diagnosis at the May 2009 VA examination was chronic bilateral ankle sprain.  However, the May 2009 VA examiner opined that the lumbosacral strain and chronic bilateral ankle sprain were less likely as not related to his in-service ankle and back complaints because there was no documentation in the records to support the chronicity of the ankle or lumbar spine condition since discharge in 1982.  In its January 2014 Remand, the Board found the rationale of the May 2009 VA examiner to be inadequate because it did not address the Veteran's competent lay contentions that he experienced ongoing back and ankle pain since service (i.e., a November 2006 VA treatment record reflecting that the Veteran complained of ongoing back pain for 20 years, and a December 2005 VA treatment record reflecting that the Veteran complained of progressive right ankle pain with swelling).  As such, the Board remanded the claims to obtain adequate opinions with respect to the probable etiologies of the back and bilateral ankle disabilities.  

Pursuant to the Board's January 2014 Remand, the Veteran was provided with a VA ankle conditions examination and a VA back examination in September 2014, at which time he was diagnosed as having lateral collateral ligament sprains of the bilateral ankles as well as degenerative disc disease of the lumbar spine.  The examiner acknowledged that the Veteran reported injuring both ankles during forced marching in the infantry and as a result of being thrown from a jeep in the early 1980s; and acknowledged that the Veteran reported suffering from low back pain for many years.  However, the examiner opined that the Veteran's diagnosed back and ankle disorders were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the Veteran's service treatment records revealed that the Veteran was in good health and negative for recurrent back pain at the time of separation; and although the examiner conceded that there was mention of intermittent back pain, the Veteran's separation examination was negative both low back and bilateral ankle complaints and conditions.  Significantly, the September 2014 VA examiner discounted the Veteran's statements that he experienced ongoing back and ankle pain since service merely because they were "subjective in nature," and there was no further documentation of bilateral ankle and/or lumbar spine complaints until 2005, approximately 23 years after discharge from service.

The Board emphasizes that the Veteran is competent to report ongoing symptoms of back and/or ankle pain, and has done so.  Generally, a lay person is competent to report on the onset and continuity of his symptomatology.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if  (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  As the September 2014 VA examiner discounted the Veteran's competent reports of experiencing ongoing back and ankle pain since service simply because they were "subjective in nature," the Board finds that the rationales for the medical opinions against the claims in the September 2014 examination reports are inadequate.  Therefore, a remand is required to obtain opinions with adequate rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).

With respect to the issue of entitlement to service connection for headaches, the Veteran underwent a VA examination in June 2011.  The examiner acknowledged that the Veteran had headaches in service, that the Veteran reported having headaches since a fall in service, and that he has managed the headaches on his own.  However, the examiner indicated that an etiological opinion could not be provided without resort to speculation, reasoning that there was no evidence of documentation to support ongoing care and treatment for a headaches condition.  In its January 2014 Remand, the Board found this reasoning to be inadequate, especially in light of the Veteran's competent statements that he had experienced ongoing headaches since service which he managed by himself, as well as VA treatment records dated in November 2006 reflecting that the Veteran was taking an over-the-counter migraine medication.  As such, the Board remanded the claim to obtain an opinion which took into account the Veteran's competent lay statements and which considered all of the evidence of record. 

Pursuant to the Board's January 2014 Remand, the Veteran was provided with a VA headaches examination in July 2014, at which time the Veteran was diagnosed as having headaches.  The Veteran reported headache pain consisting of pulsating or throbbing head pain as well as pain on both sides of the head.  The Veteran additionally reported non-headache symptoms associated with headaches, to include sensitivity to light and sound.  However, the examiner opined that the Veteran's headaches were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The examiner's rationale was simply that there was no documentation to support ongoing care and treatment for the Veteran's claimed headache condition.

Again, the Veteran is competent to report ongoing symptoms of headaches, and has done so.  See Kahana, 24 Vet. App. at 438.  As the July 2014 VA examiner discounted the Veteran's competent reports of experiencing ongoing headaches since service merely because there was no documentation to support ongoing care and treatment for the Veteran's claimed headache condition, the Board finds that the rationale for the medical opinion is inadequate.  Therefore, a remand is required to obtain an opinion with an adequate rationale.  See Barr, supra; Stegall, supra.  

With respect to the issue of entitlement to service connection for a bilateral hearing loss disability, the Board's January 2014 Remand noted that the Veteran served in combat and therefore noise exposure was conceded.  As the Veteran testified that his hearing had worsened since his most recent May 2009 VA audiological examination, the Board remanded the claim to obtain a new audiological examination and determine the Veteran's current level of hearing acuity.

Pursuant to the Board's January 2014 Remand instructions, the Veteran was provided with another VA audiological examination in August 2014, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 25
20
25
35
LEFT
50
 25
25
20
30

The examiner diagnosed the Veteran as having bilateral sensorineural hearing loss.  However, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner explained that while the Veteran had mild clinical hearing loss bilaterally at some frequencies, it did not currently meet the VA definition of "disabling."  The examiner added that the Veteran had normal hearing at enlistment and separation from military service, and that there was no evidence of significant changes in hearing thresholds greater than normal measurement variability during military service.

The Board emphasizes that, for purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As such, the Board emphasizes that the left ear 50 decibel auditory threshold demonstrated at the 500 hertz frequency at the time of the August 2014 VA audiological examination constituted an impaired hearing disability for purposes of applying VA laws.  Therefore, the examiner's statement that the Veteran's impaired hearing did not currently meet the VA definition of "disabling" was based on an inaccurate factual premise and inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  As such, the Veteran should be provided with a another VA audiological examination to determine the severity and probable etiology of his bilateral hearing loss.

With respect to the issues of entitlement to service connection for a left long finger disability and a TBI, the Board remanded these issues in January 2014 so that the Veteran's vocational rehabilitation file could be obtained, as the records contained therein may be useful to the Board in adjudicating the Veteran's claims.  Specifically, the RO was instructed to contact the appropriate repository, attempt to obtain all VA vocational rehabilitation records for the Veteran, and then associate all received records with the claims file.  All efforts to obtain such records were to be documented in the claims file, and if no such records existed, then such was also to be noted in writing in the record.  Pursuant to the Board's January 2014 Remand instructions, the Veteran's vocational rehabilitation records were requested in May 2014.  Curiously, however, although these records were referenced in the July 2015 supplemental statement of the case, there is no evidence that they were ever associated with the physical claims file or uploaded to either the Virtual VA or the Veterans Benefit Management System (VBMS) databases.  As such, these claims must again be remanded to order to associate the Veteran's vocational rehabilitation records with the claims file.  The Board notes that it would also be premature to adjudicate the claim of entitlement to an initial rating in excess of 70 percent for PTSD without having the Veteran's complete VA vocational rehabilitation records for review.  

With respect to the issue of entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae, although the Veteran was provided with VA examinations in both March 2011 and October 2011 in connection with this claim, the Board determined that these examination reports were not adequate for rating purposes, as they did not provide all of the details necessary to evaluate the Veteran's scars under potentially applicable diagnostic criteria, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008).  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the Board's January 2014 Remand emphasized that these examination reports did not provide the width specific to each scar, did not indicate if the scars were hypo- or hyper pigmented, did not state whether the texture was abnormal, and did not indicate whether the skin was indurated or inflexible.  Accordingly, the Board remanded the issue so that a new VA examination which addressed the severity of the Veteran's pseudofolliculitis barbae could be obtained.

Pursuant to the Board's January 2014 Remand, the Veteran was provided with a VA skin diseases examination in July 2014, at which time he was diagnosed as having pseudofolliculitis barbae.  However, the only details provided by the examiner were that the pseudofolliculitis barbae was manifested by scattered ingrown hairs on the cheeks, chin, and neck, which covered less than 5 percent of the total body area and between 5 percent and 20 percent of the exposed area.  Again, this examination did not provide all of the details necessary to evaluate the Veteran's scars under the potentially applicable diagnostic criteria, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008), such as whether the skin texture was abnormal, or whether the skin was indurated or inflexible.  Accordingly, the Board finds that a new VA examination addressing the severity of the Veteran's pseudofolliculitis barbae must be provided.  See Stegall, supra.  

With respect to the claim for entitlement to a TDIU, the Board finds that it is inextricably intertwined with the remanded claims currently on appeal.  Therefore, the Board may not properly review the Veteran's TDIU until the AOJ develops and adjudicates the Veteran's remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate repository and attempt to obtain all VA vocational rehabilitation records, if any, for the Veteran.  Associate all received records, if any, with the claims file.  All efforts to obtain such records should be documented in the claims folder, and if no such records exist, such should be noted in writing in the record.

2.  The Veteran must be afforded an appropriate VA examination to ascertain the nature and severity of his pseudofolliculitis barbae.  The claims file must be made available to the examiner for review.  All necessary special studies or tests must be accomplished.  The examiner must include appropriate and separate clinical findings to include the percentage of exposed area, percentage of entire body affected by the pseudofolliculitis barbae, the size of any scarring associated with this disorder, whether such scars are hypo- or hyper pigmented, whether the texture is abnormal, and whether the skin is indurated or inflexible.  

The rationale for each opinion expressed must also be provided.  

3.  The Veteran should be afforded a VA audiological examination in order to determine the nature and etiology of his diagnosed hearing loss.  For the purposes of the examination, the examiner is to presume that the Veteran was exposed to excessive noise during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements, and provide an opinion as to whether the Veteran's hearing loss is at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure.

The examiner must provide a rationale for the opinion expressed. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

4.  Return the claims file, to include a copy of this remand, to the September 2014 VA examiner who conducted the VA examination of the Veteran's back and ankles, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's current back disability and/or bilateral ankle disability is/are related to the Veteran's service, to include the in-service back and ankle complaints.  In rendering this opinion, the examiner must address the service separation examination showing that the Veteran reported having intermittent back pain, although not at the time of the separation examination, as well as the Veteran's statements that he has had ongoing back and ankle pain since service.  The examiner must also address the November 2006 VA treatment record which reflected the Veteran's complaint that he has had ongoing back pain for 20 years.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The VA examiner is requested to provide a thorough rationale for the opinion(s) provided.  The examiner should provide a detailed rationale for all opinions given with reference to the evidence of record.

If the examiner finds that any current back and/or ankle disability is unrelated to service, then the examiner must explain why the Veteran's assertions of symptomatology since service are unrelated to any current diagnosis. 

If an opinion cannot be rendered without resorting to speculation, then the VA physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.
  
5.  Return the claims file, to include a copy of this remand, to the July 2014 VA examiner who conducted the VA neurological disorders examination, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's currently diagnosed migraine headaches are related to the Veteran's service, to include his in-service headache complaints.  In rendering this opinion, the examiner must address the service separation examination showing that the Veteran reported having frequent or severe headaches, as well as the Veteran's statements that he has had ongoing headaches since service.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.  If the examiner finds that any current headache disability is unrelated to service, then the examiner must explain why the Veteran's assertions of symptomatology since service are unrelated to any current diagnosis. 

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

6.  Notify the Veteran failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2014).

7.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, then the RO must implement corrective procedures. 

8.  Once the above actions have been completed, the RO must readjudicate the issues on appeal, including entitlement to a TDIU.  If any benefit sought on appeal remains denied, then a supplemental statement of the case must be provided to the appellant and his representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




